UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-6474


WILFREDO ANDUJAR,

                     Petitioner - Appellant,

              v.

KENNY ATKINSON,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-hc-02126-FL)


Submitted: May 30, 2017                                           Decided: June 12, 2017


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Andujar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wilfredo Andujar, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2012) petition without prejudice. We have reviewed the record and

find no reversible error. Accordingly, although we grant Andujar leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Andujar v. Atkinson, No.

5:14-hc-02126-FL (E.D.N.C. Mar. 11, 2015). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2